
	
		II
		109th CONGRESS
		2d Session
		S. 3122
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Ms. Snowe (for herself
			 and Mr. Craig) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve
		  loans for members of the Guard and Reserve, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patriot Loan Act of
			 2006.
		2.DefinitionsIn this Act—
			(1)the term activated means
			 receiving an order placing a member of the Guard and Reserve on active
			 duty;
			(2)the term active duty has the
			 meaning given the term in section 101 of title 10, United States Code;
			(3)the term Administrator means
			 the Administrator of the Small Business Administration;
			(4)the term member of the Guard or
			 Reserve means a member of a reserve component of the armed forces, as
			 defined in section 10101 of title 10, United States Code;
			(5)the term Secretary means the
			 Secretary of Defense;
			(6)the term small business
			 concern has the same meaning as in section 3 of the Small Business Act
			 (15 U.S.C. 632); and
			(7)the term veteran has the same
			 meaning as in section 101(2) of title 38, United States Code.
			3.Guard and reserve
			 loans
			(a)In
			 generalSection 7(b)(3) of
			 the Small Business Act (15 U.S.C. 636(b)(3)) is amended—
				(1)in subparagraph (E), by striking
			 $1,500,000 each place such term appears and inserting
			 $2,000,000; and
				(2)by adding at the end the following:
					
						(G)Notwithstanding any other provision of law,
				a loan not greater than $25,000 may be made under this paragraph without
				collateral.
						(H)The Administrator shall give priority to
				any application for a loan under this paragraph and shall process and make a
				determination regarding such applications prior to processing or making a
				determination on other loan applications under this subsection, on a rolling
				basis.
						.
				(b)Loan
			 information
				(1)In
			 generalThe Administrator and
			 the Secretary shall develop a joint website and printed materials providing
			 information regarding the program under section 7(b)(3) of the Small Business
			 Act.
				(2)MarketingThe Administrator is authorized—
					(A)to advertise and promote the program under
			 section 7(b)(3) of the Small Business Act jointly with the Secretary and
			 veteran's service organizations; and
					(B)to advertise and promote participation by
			 lenders in such program jointly with trade associations for banks or other
			 lending institutions.
					4.Study
			(a)In
			 generalThe Administrator and
			 the Secretary shall jointly conduct a study of the feasibility of—
				(1)creating a business mobilization and
			 interruption insurance program for members of the Guard or Reserve who own or
			 operate small business concerns;
				(2)creating an insurance program to repay
			 debts to the Administrator in the event of the death or significant injury of a
			 member of the Guard or Reserve who is activated; and
				(3)increasing the utilization of credit unions
			 affiliated with the Department of Defense in programs administered by the
			 Administrator.
				(b)ReportNot later than 6 months after the date of
			 enactment of this Act, the Administrator and the Secretary shall submit a joint
			 report to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives regarding
			 the study conducted under subsection (a).
			
